DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending.
Claims 1-4 are rejected.
Claims 5-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the metes and bounds of Claim 1 are unclear. Specifically, it is unclear whether the claim only requires an optical film, or whether additional limitations in the preamble of the claim are also required (e.g., an endoscope, a connecting member, etc.). For the purpose of examination, the limitation “provided on an endoscope camera drape including a drape section that covers a circumferential face of an endoscope camera, and a connecting member which is provided on a front end of the drape section and connects an endoscope and the endoscope camera, the optical film 
Regarding Claims 2-4, Claims 2-4 are rejected as they depend on claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (hereinafter "Fukuda") (US 2014/0098422).
Regarding Claim 1, Fukuda discloses an optical film (Fig. 1A, an optical sheet 1; [0084]), comprising:
a reflection suppression section (Fig. 1A, a plurality of structures 3; [0085]) configured to suppress a reflection of incident light incident on a camera (Fig. 1A, the plurality of structures 3 are configured to reduce reflection of incident light on a camera; [0084] & [0085]).
In regards to wherein the camera is an endoscope camera from an endoscope, this limitation does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Fukuda can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
Regarding Claim 2, Fukuda discloses the optical film according to Claim 1. Fukuda further discloses wherein the reflection suppression section is a concave-convex structure (Fig. 1A, the plurality .
Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz et al. (hereinafter "Schulz") (US 2010/0033819).
Regarding Claim 1, in the alternative, Schulz discloses an optical film (Fig. 1, a fog reducing layer 2; [0041]), comprising:
a reflection suppression section (Fig. 2, a reflection reducing nanostructure 7 of the fog reducing layer 2; [0050]) configured to suppress a reflection of incident light incident on a camera (Fig. 2, the reflection reducing nanostructure 7 is configured to reduce reflection of incident light on an optical lens 1; [0013] & [0019]).
In regards to wherein the camera is an endoscope camera from an endoscope, this limitation does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Schulz can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.
Regarding Claim 4, Schulz discloses the optical film according to Claim 1. Schulz further discloses wherein the reflection suppression section suppresses fogging of the optical film (Fig. 1, the reflection reducing nanostructure 7 suppresses fogging of the fog reducing layer 2; [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (hereinafter "Fukuda") (US 2014/0098422) in view of Ishimatsu (US 2016/0061996).
Regarding Claim 3, Fukuda discloses the optical film according to Claim 2. Fukuda fails to explicitly disclose wherein a spectral reflectance of visible light from the optical film is from 0.1% to 1.8%.
However, Ishimatsu teaches an optical film (Fig. 1, an antireflection film 100; [0030]) wherein a spectral reflectance of visible light from the optical film is from 0.1% to 1.8% (Fig. 3A, the antireflection film 100 has a spectral reflectance of 0.2% in an entire visible light range of 400nm to 700 nm; [0048]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical sheet as disclosed by Fukuda, to have a spectral reflectance of 0.2% as taught by Ishimatsu, to achieve a high reflection-prevention performance thereby reducing flared light (Ishimatsu; [0080]).
Response to Arguments
The certified copy of the foreign priority document JP2015-202793 has been received from the International Bureau.
Applicant's arguments, see Pages 8-9, filed April 26, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 1 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations of Claim 1. When reading the preamble in the context of the entire claim, the recitation “an endoscope camera drape including a drape section that covers a circumferential face of an endoscope camera, and a connecting member which is provided on a front end of the drape section and connects an endoscope and the endoscope camera, the optical film being provided on the connecting member” (hereinafter “preamble recitations of Claim 1”) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the Claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Applicant’s arguments that the preamble recitations of Claim 1 are in the body of the claims rather than the preamble because the transitional phrase “and comprising” is used, Examiner respectfully disagrees. According to current Office practice, claims are arranged in the following Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)). Specifically, the transitional phrase separates the preamble from the body and any limitations recited prior to the transitional phrase is considered the preamble (Id). The use of the transitional phrase “and comprising” does not exclude limitations recited prior to the transitional phrase from the preamble of the claim (Id). Therefore, the preamble recitations of Claim 1 are in the preamble, not the body of the claim, and are not positively recited as the body of the claim is a structurally complete invention without the preamble (see MPEP § 2111.02(II)).
In response to Applicant’s arguments that the preamble recitations of Claim 1 “breathe life, meaning, and vitality” into the claim and provide “limiting structure” to the claim and are therefore positively recited, Examiner respectfully disagrees. While limitations in the claim preamble can give life, meaning, and vitality into the claim and can provide limiting structure to the claim (see MPEP §§ 2111.02 & 2111.02(I)), the preamble recitations of Claim 1 do not limit the claim in such ways. Specifically each of the preamble recitations of Claim 1 are not essential in defining the optical film and do not meaningfully limit the structure of the optical film. The reflection suppression section (i.e., the structure) of the optical film does not change whether it is provided on an endoscope camera drape, an endoscope camera, or any optical element (e.g., a digital camera, a surgical mask, or a motorcycle helmet). Therefore, the preamble recitations of Claim 1 are merely an intended use of the optical film (i.e., where the optical film is located) and therefore do not meaningfully limit the scope of the claim (MPEP §§ 2111.02(I) & 2111.02(II)).
In response to Applicant’s arguments that the preamble recitations “an endoscope camera” and “an endoscope” of Claim 1 are relied on in the body of the claim to provide proper antecedent basis and therefore are positively recited, Examiner respectfully disagrees. A claim is indefinite for lacking the element” or “said element” without properly introducing the limitation as “an element” (see MPEP §2173.05(e)). To determine proper antecedent basis, the totality of all limitations and “their interactions with each other” (e.g., intended use) must be considered (see MPEP § 2173.05(e)(III)). The preamble recitations of “an endoscope camera” and “an endoscope” of Claim 1 are properly introduced in the preamble of the claim as the intended use of the optical film. Therefore the further recitations of these preamble recitations as “the endoscope camera” and “the endoscope” in the body of the claim are proper and do not render the claim indefinite under 35 U.S.C. § 112(b).
Finally, assuming that the preamble recitations of Claim 1 are positively recited, as Applicant asserts, Claims 1-4 would result in an election by original presentation (see MPEP §§ 818.02(a) & 821.03) as being drawn to a non-elected invention. Specifically, in the Requirement for Restriction, mailed 11/17/2020, Applicant was presented with the following groups reproduced below (emphasis added):
Group I, Claims 1-4, drawn to the function of the optical film.
Group II, Claims 1 & 5-8, drawn to the materials of the optical film.
Group III, Claims 1 & 8-14, drawn to details of the device other than the optical film (e.g., endoscope, drape, etc.).
Group IV, Claims 15-18, drawn to an optical film production method.
Group V, Claims 1 & 19-20, drawn to a connecting member production method.
In the Response to Restriction, filed 01/11/2021, Applicant elected Group I without traverse, drawn to the function of the optical film, and did not elect Group III, drawn to the details of the device other than the optical film (i.e., the preamble recitations of Claim 1). Applicant is reminded that future amendments to the claims should further limit the optical film, not details of the device other than the optical film.
Applicant’s arguments, see Pages 9-10, filed April 26, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 3 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 3 has been withdrawn.
Applicant's arguments, see Pages 10-12, filed April 26, 2021 with respect to the rejections under 35 U.S.C. § 102 of Claim 1-2 & 4 have been fully considered but they are not persuasive.
As mentioned above, the endoscope, endoscope camera drape, the endoscope camera and the connecting element are not positively recited in Claims 1-4 and are only recited as intended use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795